Citation Nr: 1214804	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from September 1946 to March 1948, including service in Japan from December 27, 1946 to February 7, 1948.  He died in April 2005, at the age of 77.  The appellant is the Veteran's surviving spouse.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  After remanding the case for additional development in May 2009, the Board denied the appellant's claim in a decision dated February 9, 2011.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In August 2011, the parties filed a Joint Motion for Remand.  An August 2011 Order of the Court granted the Joint Motion and vacated the Board's decision, and the issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as described below.

The appellant contends that service connection is warranted for the cause of the Veteran's death on the basis that the angiosarcoma from which he died is on the list of cancers associated with exposure to ionizing radiation.  She further contends that the Veteran was likely exposed to ionizing radiation while serving in the occupation of Japan after World War II.  

At the time of his death in April 2005, the Veteran was not service-connected for any disability.  The death certificate lists the immediate cause of death as respiratory failure with approximately a one-week interval between onset and death.  His death was ascribed as due to, or as a consequence of interstitial fibrosis (with approximately a one-month interval between onset and death) due to, or a consequence of, lymphangitic sarcomatosis (with approximately a one-month interval between onset and death) due to, or as a consequence of, angiosarcoma, scalp (with approximately a four-year interval between onset and death).  No autopsy was subsequently performed.  

The basis for the August 2011 Joint Motion for Remand was that the Board had provided inadequate reasons and bases for its finding of fact that the probative and credible evidence of record preponderated against a finding that the Veteran was exposed to ionizing radiation and for not explaining whether the appellant's assertions regarding the Veteran's exposure to ionizing radiation triggered VA's duty to assist pursuant to the provisions of 38 C.F.R. § 3.311(a)(2)(iii).  In particular, the parties to the Joint Motion found that the Board did not adequately address the contention that the Veteran had, in the course of his duties as a parts clerk who received, stored and issued automobile parts, accessories and tools in Fukuoka, Japan between December 1946 and February 1948, been exposed to ionizing radiation due to his proximity to vehicle and machinery parts that had been on equipment that had been in and around Nagasaki and Hiroshima since the atomic bomb blasts.

Service connection for a disease based on radiation exposure may be established in one of three different ways, which have been outlined by the Court.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  There are a number of activities defined as a "radiation-risk activity" including, but not limited to, onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).   

The appellant does not contend that the Veteran engaged in onsite participation in a test involving the atmospheric detonation of a nuclear device, that he was in Hiroshima or Nagasaki between August 6, 1945 and ending on July 1, 1946, or that he was interned as a prisoner of war.  

As noted above, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show the following: (1) that the veteran was exposed to ionizing radiation in service; (2) that he subsequently developed a radiogenic disease; and (3) that such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  Cancers are such a disease. Id.  

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing.  38 C.F.R. § 3.311(a)(2).

The evidence reflects, and it is not contended otherwise, that the Veteran was first diagnosed with angiosarcoma approximately four years prior to his death in April 2005.  According to 38 C.F.R. § 3.311(b)(2), angiosarcoma (a soft tissue cancer) is a radiogenic disease.  Therefore, according to 38 C.F.R. § 3.311(a)(2)(iii), the appellant's claim is an "other exposure" claim.

However, 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim.  Implicit in the regulation is the requirement for evidence of a medical nexus between the exposure to the ionizing radiation and the current disability.

As previously noted, developmental procedures for occupational exposure fall under the "other exposure claims" category in 38 C.F.R. § 3.311(a)(2)(iii).  Under that section, in all other claims involving radiation exposure, a request will be made for any available records concerning a veteran's exposure to radiation.  All such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a radiation dose estimate.  In this case, dose estimates are needed for the period from December 1946 and February 1948, to include an estimate based on secondary exposure.  This should be accomplished on remand.

Finally, in February 2012, the appellant's attorney (who did not represent the appellant at the time of the Board decision or before the Court) submitted a medical opinion from a mental health professional who stated that it was at least as likely as not that the cause of the Veteran's death was related to radiation exposure in Japan between December 1946 and February 1948.  The mental health counselor also stated that the Veteran was exposed to ionizing radiation as he exchanged machinery and vehicle parts on equipment that had been in and around Nagasaki and Hiroshima.  However, the mental health counselor did not provide any discussion of any dose estimate or any explanation of how or to what extent the machinery and vehicle parts were radioactive.  

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  In the present posture of this case, clarification is needed concerning the February 2012 private opinion that vehicle and machinery parts handled by the Veteran were radioactive and that the associated amount of ionizing radiation caused the Veteran's angiosarcoma.

Thus, further development of the evidence is necessary, including the gathering of records and further investigation.  In addition, the duty to assist includes obtaining records and examinations where indicated by the facts and circumstances of an individual case.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, remand is required in order to fulfill the statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

In particular, advise the appellant that she can submit alternate evidence in order to establish radiation exposure to support her claim for service connection for the cause of the Veteran's death, including statements from service medical personnel or statements from individuals who served with the Veteran ("buddy" certificates or affidavits) to corroborate in-service exposure to ionizing radiation.  

2.  Contact Mr. Charles L. Koah and ask him to clarify his statements of record by providing his curriculum vitae or other documents that demonstrate his expertise in generating dose estimates for exposure to ionizing radiation and his expertise in the epidemiology of radiogenic diseases.  The mental health counselor should be requested to attach any and all documents or records which support his statements that the Veteran was exposed to second-hand ionizing radiation by handling machinery and vehicle parts that allegedly had been in or around Nagasaki and Hiroshima.

3.  Thereafter, the claims file should be forwarded to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c) as provided by § 3.311(a)(2)(iii).  The VA Under Secretary for Health should generate a radiation dose estimate for the following categories:
	a.)  a service member who was in Hiroshima from December 27, 1946 to February 7, 1948;
	b.)  a service member who was in Nagasaki from December 27, 1946 to February 7, 1948;
	c.)  a service member who was in Fukuoka from December 27, 1946 to February 7, 1948; and
	d.)  a service member who was in Fukuoka from December 27, 1946 to February 7, 1948, and spent that time in constant contact with nonorganic material such as machinery that had been in Hiroshima and/or Nagasaki between August 6, 1945 and February 7, 1948.

In addition, an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for medical opinion as contemplated by 38 C.F.R. § 3.311(d), as deemed appropriate, should be obtained as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran was exposed to ionizing radiation in service by means of handling machinery and vehicle parts that had been located in or around Nagasaki and Hiroshima.  The Under Secretary for Health or outside consultant should also discuss the epidemiological data relating to the incidence of angiosarcoma of the scalp in Japanese atomic bomb survivors as shown in the literature, such as the Life Span Study (LSS), studies by the Radiation Effects Research Foundation (RERF) or the Nuclear and Radiation Studies Board (National Academy of Sciences).  The Under Secretary for Health or outside consultant should state whether or not the Veteran's fatal angiosarcoma with lymphangitic sarcomatosis is classified as a lymphoma.

Note:  As used above, the term "at least as likely as not" (i.e., to at least a 50-50 degree of probability) does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the Under Secretary for Health or outside consultant should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the Under Secretary for Health or outside consultant concludes that there is insufficient information to provide a requested opinion without result to mere speculation, the Under Secretary for Health or outside consultant should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the likelihood of the Veteran's alleged exposure to ionizing radiation in Japan with resulting angiosarcoma or regarding whether or not an angiosarcoma with lymphangitic sarcomatosis is properly classified as a lymphoma.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the requested report, conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, refer the report to the Under Secretary for Health or outside consultant for corrections or additions.

5.  After the above-requested development has been completed, review the record, including any newly acquired evidence, and re-adjudicate the appellant's claim on appeal.  Ensure that all theories of service connection are considered, as applicable.  (If any additional development is warranted in light of any newly received evidence, that development should be accomplished.)

6.  If the claim for service connection for cause of death remains denied, provide the appellant and her attorney with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

